                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.38 Page 1 of 14



                                                                                                                       1   KATHLEEN N. STRICKLAND (SBN 64816)
                                                                                                                           STEPHAN CHOO (SBN 284395)                                     11-5-2020
                                                                                                                       2   ROPERS MAJESKI PC
                                                                                                                           75 Broadway, Suite 202
                                                                                                                       3   San Francisco, CA 94111
                                                                                                                           Telephone:    415.543.4800
                                                                                                                       4   Facsimile:    415.972.6301
                                                                                                                           Email:        kathleen.strickland@ropers.com
                                                                                                                       5                 stephan.choo@ropers.com

                                                                                                                       6   Attorneys for Defendant
                                                                                                                           WALMART, INC.




                                                                                                                                                                                                                               CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                                                       9                                        COUNTY OF IMPERIAL
                                                                                         A Professional Corporation




                                                                                                                      10
                                                                                               San Francisco




                                                                                                                      11   REBECA ORTIZ, an individual,                          Case No. ECU001414

                                                                                                                      12                       Plaintiff,                        WALMART, INC.’S ANSWER TO
                                                                                                                                                                                 PLAINTIFF’S COMPLAINT
                                                                                                                      13            v.
                                                                                                                                                                                 Dept.:    7
                                                                                                                      14   WALMART, INC., a corporation; and DOES 1              Judge:    Hon. Jeffrey B. Jones
                                                                                                                           to 25,                                                Trial Date:         TBD
                                                                                                                      15                                                         Date Action Filed: May 28, 2020
                                                                                                                                               Defendants.
                                                                                                                      16

                                                                                                                      17

                                                                                                                      18            Defendant, WALMART, INC. (“Walmart” or “Defendant”) responds to the unverified

                                                                                                                      19   complaint (“Complaint”) of Plaintiff REBECA ORTIZ (“Plaintiff”).

                                                                                                                      20                                          GENERAL DENIAL

                                                                                                                      21            Under the provisions of California Code of Civil Procedure section 431.30, Defendant

                                                                                                                      22   denies generally and specifically, conjunctively and disjunctively, each and every allegation

                                                                                                                      23   contained in Plaintiff’s Complaint, and further denies Plaintiff sustained damages in any sum or

                                                                                                                      24   sums alleged, or any other sum or at all, as a result of any act or omission performed by, or on

                                                                                                                      25   behalf of, this answering Defendant.

                                                                                                                      26                                      AFFIRMATIVE DEFENSES

                                                                                                                      27            Defendant asserts the following separate affirmative defenses to each cause of action in

                                                                                                                      28   the Complaint.


                                                                                                                           4812-2558-3823.1
                                                                                                                                                 WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.39 Page 2 of 14



                                                                                                                       1                                   FIRST AFFIRMATIVE DEFENSE

                                                                                                                       2                                   (Failure to State a Cause of Action)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                       6   Plaintiff’s Complaint fails to state facts upon which a claim for relief may be granted.




                                                                                                                                                                                                                               CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7                                 SECOND AFFIRMATIVE DEFENSE
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                                        (Assumption of the Risk)
                                                                                                                       9            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                         A Professional Corporation




                                                                                                                      10   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                               San Francisco




                                                                                                                      11   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      12   Plaintiff acted with full knowledge of all the facts and circumstances surrounding her alleged
                                                                                                                      13   injuries and damages and assumed the risk of the matters causing the alleged injuries and
                                                                                                                      14   damages, and that said matters of which Plaintiff assumed the risk proximately contributed to and
                                                                                                                      15   proximately caused her injuries and damages, if any.
                                                                                                                      16                                  THIRD AFFIRMATIVE DEFENSE
                                                                                                                      17                                     (Open and Obvious Condition)
                                                                                                                      18            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      19   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      20   CONTAINED THEREIN, this answering Defendant alleges on information and belief that the
                                                                                                                      21   condition complained of by Plaintiff was so open and obvious that Plaintiff reasonably should
                                                                                                                      22   have seen it, which of itself would have acted as a warning of the condition, and therefore
                                                                                                                      23   Defendant had no duty to provide a warning of the condition.
                                                                                                                      24                                 FOURTH AFFIRMATIVE DEFENSE
                                                                                                                      25                                       (Comparative Negligence)
                                                                                                                      26            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      27   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      28   CONTAINED THEREIN, this answering Defendant alleges on information and belief that


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                           -2-
                                                                                                                                                WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.40 Page 3 of 14



                                                                                                                       1   Plaintiff was comparatively negligent and at fault in connection with the matters alleged in the

                                                                                                                       2   Complaint, and Defendant prays that any damages sustained by Plaintiff, if any, be reduced by

                                                                                                                       3   the percentage of her negligence.

                                                                                                                       4                                       FIFTH AFFIRMATIVE DEFENSE

                                                                                                                       5                                               (Third Parties)
                                                                                                                       6            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE




                                                                                                                                                                                                                               CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8   CONTAINED THEREIN, this answering Defendant alleges that the injuries and damages
                                                                                                                       9   complained of by Plaintiff, if any, were either wholly or in part directly and proximately caused
                                                                                         A Professional Corporation




                                                                                                                      10   by the negligence or other wrongful acts or omissions of persons or entities other than this
                                                                                               San Francisco




                                                                                                                      11   answering Defendant, and said negligence is either imputed to Plaintiff by reason of the
                                                                                                                      12   relationship of said parties to Plaintiff and/or said negligence comparatively reduces the
                                                                                                                      13   proportion of negligence and corresponding liability of this answering Defendant, if any, which
                                                                                                                      14   liability is specifically denied.
                                                                                                                      15                                       SIXTH AFFIRMATIVE DEFENSE
                                                                                                                      16                                           (Superseding Causation)
                                                                                                                      17            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      18   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      19   CONTAINED THEREIN, this answering Defendant alleges that no act or omission of the
                                                                                                                      20   answering Defendant was a substantial factor in bringing about the damages alleged by Plaintiff,
                                                                                                                      21   nor was any act or omission a contributing cause thereof. Any alleged acts or omissions of the
                                                                                                                      22   answering Defendant were superseded by the acts or omissions of others, including Plaintiff,
                                                                                                                      23   and/or other individuals or entities not named in the Complaint herein, which were the
                                                                                                                      24   independent, intervening, and proximate cause of any damage or loss allegedly sustained by
                                                                                                                      25   Plaintiff.
                                                                                                                      26

                                                                                                                      27

                                                                                                                      28


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                            -3-
                                                                                                                                                  WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.41 Page 4 of 14



                                                                                                                       1                                 SEVENTH AFFIRMATIVE DEFENSE

                                                                                                                       2                                            (Trivial Condition)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that any
                                                                                                                       6   defect or condition complained of by Plaintiff was trivial as a matter of law.




                                                                                                                                                                                                                                   CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7                                  EIGHTH AFFIRMATIVE DEFENSE
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                                       (Failure to Mitigate Damages)
                                                                                                                       9            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                         A Professional Corporation




                                                                                                                      10   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                               San Francisco




                                                                                                                      11   CONTAINED THEREIN, this answering Defendant alleges on information and belief that at all
                                                                                                                      12   times and places mentioned in the Complaint herein, Plaintiff failed to mitigate the amount of her
                                                                                                                      13   alleged damages. The damages claimed by Plaintiff could have been mitigated by due diligence
                                                                                                                      14   on her part or by one acting under similar circumstances. Plaintiff’s failure to mitigate is a bar to
                                                                                                                      15   her recovery under the complaint.
                                                                                                                      16                                    NINTH AFFIRMATIVE DEFENSE
                                                                                                                      17                                             (Unclean Hands)
                                                                                                                      18            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      19   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      20   CONTAINED THEREIN, this answering Defendant alleges that Plaintiff’s claims are barred by
                                                                                                                      21   the doctrine of unclean hands.
                                                                                                                      22                                    TENTH AFFIRMATIVE DEFENSE
                                                                                                                      23                                                 (Consent)
                                                                                                                      24            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      25   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      26   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      27   Plaintiff’s claims are barred to the extent that she consented to any of the acts and/or omissions
                                                                                                                      28   alleged against Defendant.


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                            -4-
                                                                                                                                                 WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.42 Page 5 of 14



                                                                                                                       1                               ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                                       2                                          (Statute of Limitations)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that the
                                                                                                                       6   causes of action set forth in the Complaint are, and each of them is, barred by the applicable




                                                                                                                                                                                                                                 CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7   statute of limitations including, but not limited to, Code of Civil Procedure section 335.1.
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                                TWELFTH AFFIRMATIVE DEFENSE
                                                                                                                       9                                             (Acts of Others)
                                                                                         A Professional Corporation




                                                                                                                      10            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                               San Francisco




                                                                                                                      11   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      12   CONTAINED THEREIN, this answering Defendant alleges on information and belief that the
                                                                                                                      13   alleged acts or omissions, including those performed at the time surrounding the alleged injuries,
                                                                                                                      14   and which Plaintiff claims caused her alleged injuries, were managed and controlled by entities
                                                                                                                      15   other than this answering Defendant.
                                                                                                                      16                              THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                                                      17                                        (Avoidable Consequence)
                                                                                                                      18            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      19   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      20   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      21   Plaintiff failed to take reasonable steps and/or precautions to avoid the damages incurred, if any,
                                                                                                                      22   and Plaintiff’s recovery should be reduced accordingly.
                                                                                                                      23                              FOURTEENTH AFFIRMATIVE DEFENSE
                                                                                                                      24                                   (Defendant’s Conduct Reasonable)
                                                                                                                      25            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      26   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      27   CONTAINED THEREIN, this answering Defendant alleges that its conduct in and about the
                                                                                                                      28   matters alleged in Plaintiff’s Complaint was reasonable.


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                           -5-
                                                                                                                                                WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.43 Page 6 of 14



                                                                                                                       1                               FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                                                       2                                             (Lack of Duty)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that, at all
                                                                                                                       6   times relevant, this answering Defendant did not have any relationship with or duty to Plaintiff to




                                                                                                                                                                                                                                   CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7   create any liability on this answering Defendant or upon which to base any cause of action.
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                               SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                                                       9                                                 (Waiver)
                                                                                         A Professional Corporation




                                                                                                                      10            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                               San Francisco




                                                                                                                      11   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      12   CONTAINED THEREIN, this answering Defendant alleges on information and belief that said
                                                                                                                      13   Complaint is barred by the Doctrine of Waiver.
                                                                                                                      14                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                                                                      15                                                (Estoppel)
                                                                                                                      16            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      17   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      18   CONTAINED THEREIN, this answering Defendant alleges on information and belief that said
                                                                                                                      19   Complaint is barred by the Doctrine of Estoppel.
                                                                                                                      20                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                                                      21                                  (Failure to Join Indispensable Parties)
                                                                                                                      22            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      23   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      24   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      25   Plaintiff’s claims are barred because Plaintiff has failed to join in her Complaint all necessary and
                                                                                                                      26   indispensable parties, without whom the purported claims asserted in the Complaint cannot fully,
                                                                                                                      27   finally and completely be resolved.
                                                                                                                      28


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                           -6-
                                                                                                                                                WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.44 Page 7 of 14



                                                                                                                       1                               NINETEENTH AFFIRMATIVE DEFENSE

                                                                                                                       2                                                 (Laches)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that said
                                                                                                                       6   Complaint is barred by the Doctrine of Laches.




                                                                                                                                                                                                                                   CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7                               TWENTIETH AFFIRMATIVE DEFENSE
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8                                              (Unavoidable)
                                                                                                                       9            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                         A Professional Corporation




                                                                                                                      10   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                               San Francisco




                                                                                                                      11   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      12   Plaintiff’s claims are barred to the extent that the injuries and damages alleged in the complaint
                                                                                                                      13   were unavoidable.
                                                                                                                      14                             TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                                                                      15                               (Fair Responsibility Act of 1986 – Prop. 51)
                                                                                                                      16            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      17   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      18   CONTAINED THEREIN, this answering Defendant alleges that if liability is assessed against it,
                                                                                                                      19   pursuant to Civil Code section 1430, et seq., then Defendant shall be liable only for the amount of
                                                                                                                      20   the non-economic damages allocated to it in direct proportion to the percentages of fault assessed
                                                                                                                      21   against it by the trier of fact, and requests that separate judgments be rendered against it only for
                                                                                                                      22   those respective amounts; but that Defendant in setting forth this affirmative defense makes no
                                                                                                                      23   admission that it is liable to Plaintiff in any amount or in any proportion; and Defendant, in
                                                                                                                      24   setting forth this affirmative defense, makes no admission that Plaintiff has been damaged in any
                                                                                                                      25   sum or sums or at all.
                                                                                                                      26

                                                                                                                      27

                                                                                                                      28


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                            -7-
                                                                                                                                                 WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.45 Page 8 of 14



                                                                                                                       1                           TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                                                                       2                                 (Supervening and/or Intervening Cause)
                                                                                                                       3            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       4   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       5   CONTAINED THEREIN, this answering Defendant alleges on information and belief that each
                                                                                                                       6   and every claim and cause of action asserted in Plaintiff’s Complaint is barred by some




                                                                                                                                                                                                                                CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7   supervening and/or intervening or other outside cause not the responsibility of this answering
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8   Defendant.
                                                                                                                       9                             TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                                         A Professional Corporation




                                                                                                                      10                                          (Negligence of Others)
                                                                                               San Francisco




                                                                                                                      11            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      12   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      13   CONTAINED THEREIN, this answering Defendant alleges on information and belief that the
                                                                                                                      14   alleged incident and damages sought, if any, were proximately caused by unforeseeable
                                                                                                                      15   independent, intervening and/or superseding events or acts beyond the control and unrelated to
                                                                                                                      16   any actions or conduct of this answering Defendant. This answering Defendant’s actions and
                                                                                                                      17   conduct, if any, were superseded by the negligence and wrongful conduct of others.
                                                                                                                      18                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                                                      19                                               (Spoliation)
                                                                                                                      20            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      21   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      22   CONTAINED THEREIN, this answering Defendant alleges on information and belief that
                                                                                                                      23   Plaintiff’s claims are barred to the extent that she failed to preserve the physical condition and
                                                                                                                      24   integrity of evidence essential to Defendant’s adequate and proper defense.
                                                                                                                      25                             TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                                                      26                                          (Speculative Damages)
                                                                                                                      27            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      28   COMPLAINT ON FILE HEREIN, AND TO EACH ALLEGED CAUSE OF ACTION


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                            -8-
                                                                                                                                                 WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.46 Page 9 of 14



                                                                                                                       1   CONTAINED THEREIN, this answering Defendant alleges on information and belief that

                                                                                                                       2   Plaintiff’s claims are barred because any loss or damage purportedly suffered by her is

                                                                                                                       3   speculative, de minimis, remote or transient and, therefore, not cognizable at law.

                                                                                                                       4                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                                                                       5                                           (No Breach of Duty)
                                                                                                                       6            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE




                                                                                                                                                                                                                                CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                       7   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                       8   CONTAINED THEREIN, this answering Defendant alleges that it did not breach any duty owed
                                                                                                                       9   to Plaintiff, if any.
                                                                                         A Professional Corporation




                                                                                                                      10                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                                               San Francisco




                                                                                                                      11                                            (Lack of Causation)
                                                                                                                      12            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      13   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      14   CONTAINED THEREIN, this answering Defendant alleges on information and belief that its
                                                                                                                      15   conduct was not the cause in fact of any of the losses alleged by Plaintiff.
                                                                                                                      16                             TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                                                                      17                            (Aggravation of Preexisting Condition or Disability)
                                                                                                                      18            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      19   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      20   CONTAINED THEREIN, this answering Defendant alleges that Plaintiff is not entitled to
                                                                                                                      21   damages for any physical or emotional condition that she had before Walmart’s alleged conduct
                                                                                                                      22   occurred.
                                                                                                                      23                              TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                                                                      24                                (Plaintiff’s Conduct Reckless and Wanton)
                                                                                                                      25            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                      26   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                      27   CONTAINED THEREIN, this answering Defendant alleges that at all times mentioned in
                                                                                                                      28   Plaintiff’s Complaint, Plaintiff acted in a careless, reckless, wanton and negligent manner in and


                                                                                                                           4812-2558-3823.1
                                                                                                                                                                           -9-
                                                                                                                                                   WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.47 Page 10 of 14



                                                                                                                        1   about the matters set forth in the Complaint; that such careless, reckless, and wanton and

                                                                                                                        2   negligent conduct proximately contributed to the injuries and damages, if any, sustained or

                                                                                                                        3   claimed by Plaintiff; that as a consequence, Plaintiff’s claims are barred.

                                                                                                                        4                                THIRTIETH AFFIRMATIVE DEFENSE

                                                                                                                        5                                              (Lack of Notice)
                                                                                                                        6            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE




                                                                                                                                                                                                                               CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                        7   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                        8   CONTAINED THEREIN, this answering Defendant alleges that it had no notice, constructive or
                                                                                                                        9   actual, of any alleged dangerous condition alleged in Plaintiff’s Complaint and therefore denies
                                                                                         A Professional Corporation




                                                                                                                       10   liability for Plaintiff’s alleged injury/damages, if any.
                                                                                               San Francisco




                                                                                                                       11                              THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                                                                                       12                                              (Reimbursement)
                                                                                                                       13            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       14   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       15   CONTAINED THEREIN, this answering Defendant alleges that any reimbursement, from
                                                                                                                       16   whatever source, to Plaintiff of the damages alleged must be applied against any liability of
                                                                                                                       17   Defendant.
                                                                                                                       18                             THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                                                                                       19                                     (Res Judicata/Collateral Estoppel)
                                                                                                                       20            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       21   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       22   CONTAINED THEREIN, the Complaint, and each and every cause of action alleged therein, is
                                                                                                                       23   barred by the doctrines of res judicata and/or collateral estoppel.
                                                                                                                       24                              THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                                                                                       25                                       (Exercise of Reasonable Care)
                                                                                                                       26            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       27   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       28   CONTAINED THEREIN, this answering Defendant exercised reasonable care and did not know,


                                                                                                                            4812-2558-3823.1
                                                                                                                                                                             - 10 -
                                                                                                                                                  WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.48 Page 11 of 14



                                                                                                                        1   and in the exercise of reasonable care could not have known, of the alleged acts or allegations in

                                                                                                                        2   connection with the conditions which are the subject of the Complaint.

                                                                                                                        3                            THIRTY-FOURTH AFFIRMATIVE DEFENSE

                                                                                                                        4                                          (Lack of Particularity)
                                                                                                                        5            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                        6   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION




                                                                                                                                                                                                                                     CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                        7   CONTAINED THEREIN, the Complaint, and each and every cause of action alleged therein, is
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                        8   barred in that Plaintiff failed to particularize the claims in the Complaint, thereby depriving
                                                                                                                        9   Defendant the ability to ascertain the true bases of Plaintiff’s claim, if any, and the law applicable
                                                                                         A Professional Corporation




                                                                                                                       10   to the claim.
                                                                                               San Francisco




                                                                                                                       11                              THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                                                       12                                               (Justification)
                                                                                                                       13            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       14   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       15   CONTAINED THEREIN, the Complaint, and each and every cause of action alleged therein, is
                                                                                                                       16   barred because any actions taken by Defendant were justified.
                                                                                                                       17                              THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                                                                                                       18                                               (Uncertainty)
                                                                                                                       19            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       20   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       21   CONTAINED THEREIN, this answering Defendant alleges that the causes of action in the
                                                                                                                       22   Complaint, and each of them, are uncertain and ambiguous as to Plaintiff’s claim for damages
                                                                                                                       23   against Defendant.
                                                                                                                       24                           THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                                                                       25                                   (Accidental or Unavoidable Injury)
                                                                                                                       26            AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                       27   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION
                                                                                                                       28


                                                                                                                            4812-2558-3823.1
                                                                                                                                                                            - 11 -
                                                                                                                                                  WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.49 Page 12 of 14



                                                                                                                        1   CONTAINED THEREIN, the Complaint, and each and every cause of action alleged therein, is

                                                                                                                        2   barred because Defendant was not negligent at the time of the accident.

                                                                                                                        3                                THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                                                                        4                                           (Supplemental Defenses)
                                                                                                                        5             AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE TO THE
                                                                                                                        6   COMPLAINT ON FILE HEREIN AND TO EACH ALLEGED CAUSE OF ACTION




                                                                                                                                                                                                                                 CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                        7   CONTAINED THEREIN, this answering Defendant reserves all rights to supplement this answer
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                        8   with additional denials and/or affirmative defenses, as further facts are discovered in this
                                                                                                                        9   litigation.
                                                                                         A Professional Corporation




                                                                                                                       10                                                   PRAYER
                                                                                               San Francisco




                                                                                                                       11             WHEREFORE, Defendant respectfully requests:
                                                                                                                       12             1.       That Plaintiff takes nothing by her Complaint;
                                                                                                                       13             2.       A dismissal of the Complaint with prejudice and award Defendant’s reasonable
                                                                                                                       14   attorneys’ fees to the extent permitted by law;
                                                                                                                       15             3.       Judgment in favor of Defendant against Plaintiff;
                                                                                                                       16             4.       Costs of suit incurred herein; and
                                                                                                                       17             5.       For such other and further relief, legal and equitable, that the Court may deem
                                                                                                                       18   proper.
                                                                                                                       19

                                                                                                                       20   Dated: November 5, 2020                                 ROPERS MAJESKI PC
                                                                                                                       21

                                                                                                                       22                                                           By:
                                                                                                                                                                                          KATHLEEN N. STRICKLAND
                                                                                                                       23                                                                 STEPHAN CHOO
                                                                                                                                                                                          Attorneys for Defendant
                                                                                                                       24                                                                 WALMART, INC.
                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28


                                                                                                                            4812-2558-3823.1
                                                                                                                                                                               - 12 -
                                                                                                                                                     WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.50 Page 13 of 14



                                                                                                                        1    CASE NAME:             ORTIZ (REBECA) V WALMART, INC.

                                                                                                                        2    ACTION NO.:            COUNTY OF IMPERIAL ECU001414

                                                                                                                        3                                        PROOF OF SERVICE

                                                                                                                        4    METHOD OF SERVICE

                                                                                                                        5              First Class Mail              Facsimile                                Messenger Service
                                                                                                                        6              Overnight Delivery        :   E-Mail/Electronic Delivery




                                                                                                                                                                                                                                   CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                        7    1. At the time of service I was over 18 years of age and not a party to this action.
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                        8    2. My business address is 75 Broadway, Suite 202, San Francisco, California 94111, County of
                                                                                                                             San Francisco.
                                                                                                                        9
                                                                                                                             3. On November 5, 2020 I served the following documents:
                                                                                         A Professional Corporation




                                                                                                                       10
                                                                                                                                     WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                               San Francisco




                                                                                                                       11
                                                                                                                             4. I served the documents on the persons at the address below (along with their fax numbers
                                                                                                                       12    and/or email addresses if service was by fax or email):
                                                                                                                       13
                                                                                                                                     Justin Farahi, Esq.                            Attorney for Plaintiff,
                                                                                                                       14            FARAHI LAW FIRM APC                            Rebeca Ortiz
                                                                                                                                     12079 Jefferson Blvd.
                                                                                                                       15
                                                                                                                                     Los Angeles, CA 90230                          Tel:     (310) 774-4500
                                                                                                                       16                                                           Fax:     (424) 295-0557
                                                                                                                                                                                    E:   justin@farahilaw.com
                                                                                                                       17                                                                philip@farahilaw.com
                                                                                                                                                                                         harold@farahilaw.com
                                                                                                                       18

                                                                                                                       19
                                                                                                                             5. I served the documents by the following means:
                                                                                                                       20
                                                                                                                                     a.      By United States mail: I enclosed the documents in a sealed envelope or package
                                                                                                                       21    addressed to the persons at the addresses specified in item 4 and placed the envelope for
                                                                                                                             collection and mailing, following our ordinary business practices. I am readily familiar with this
                                                                                                                       22    business’s practice for collecting and processing correspondence for mailing. On the same day
                                                                                                                             that correspondence is placed for collection and mailing, it is deposited in the ordinary course of
                                                                                                                       23    business with the United States Postal Service, in a sealed envelope with postage fully prepaid at
                                                                                                                             the address listed in Paragraph 2 above.
                                                                                                                       24
                                                                                                                                     b.     By overnight delivery: I enclosed the documents in an envelope or package
                                                                                                                       25    provided by an overnight delivery carrier and addressed to the persons at the addresses in item 4.
                                                                                                                             I placed the envelope or package for collection and overnight delivery at an office or a regularly
                                                                                                                       26    utilized drop box of the overnight delivery carrier.

                                                                                                                       27          c.      By messenger: I served the documents by placing them in an envelope or
                                                                                                                             package addressed to the persons at the addresses listed in item 4 and providing them to a
                                                                                                                       28    messenger for service.


                                                                                                                            4812-2558-3823.1
                                                                                                                                                                           - 13 -
                                                                                                                                                   WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                      Case 3:20-cv-02219-GPC-AGS Document 2 Filed 11/13/20 PageID.51 Page 14 of 14



                                                                                                                        1            d.      By fax transmission: Based on an agreement between the parties and in
                                                                                                                             conformance with Rule 2.306, and/or as a courtesy, I faxed the documents to the persons at the
                                                                                                                        2    fax numbers listed in item 4. No error was reported by the fax machine that I used. A copy of
                                                                                                                             the record of the fax transmission is attached.
                                                                                                                        3
                                                                                                                                     e. : ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing the
                                                                                                                        4    document(s) to the persons at the e-mail address(es) listed based on notice provided on October
                                                                                                                             21, 2020 that, during the Coronavirus (COVID-19) pandemic, Ropers Majeski attorneys will be
                                                                                                                        5    working remotely, not able to send physical mail as usual, and are therefore using only
                                                                                                                             electronic mails. No electronic message or other indication that the transmission was
                                                                                                                        6    unsuccessful was received within a reasonable time after the transmission..




                                                                                                                                                                                                                                   CASE #:ECU001414 RECEIPT #: 1201106D4002 DATE PAID : 11/6/20 8:22 AM TOTAL : 435.00 TYPE : EFT
                                                                                                                        7            I declare under penalty of perjury under the laws of the State of California that the above
Imperial Superior Court Accepted through eDelivery submitted 11-05-2020 at 04:43:18 PM




                                                                                                                            is true and correct.
                                                                                                                        8
                                                                                                                                     Date: November 5, 2020
                                                                                                                        9
                                                                                         A Professional Corporation




                                                                                                                       10
                                                                                               San Francisco




                                                                                                                       11                                                 Denise Jackson
                                                                                                                       12

                                                                                                                       13

                                                                                                                       14

                                                                                                                       15

                                                                                                                       16

                                                                                                                       17

                                                                                                                       18

                                                                                                                       19

                                                                                                                       20

                                                                                                                       21

                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28


                                                                                                                            4812-2558-3823.1
                                                                                                                                                                            - 14 -
                                                                                                                                                  WALMART, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
